            IN THE UNITED STATES DISTRICT COURT
               EASTERN DISTRICT OF ARKANSAS
                     NORTHERN DIVISION

 CHARLES DAVID EARWOOD                                      PLAINTIFF

 v.                        No. 3:19-cv-47-DPM

 GARY KELLEY, Chief of Police,
 Marion; DENNIS BURNS, Assistant
 Chief of Police, Marion; and DOES                        DEFENDANTS

                                 ORDER

       Instead of responding to Defendants' discovery requests - or
 pointing out the specific requests he thinks are objectionable- Earwood
 has filed a blanket objection. NQ 29. The objection is overruled. Most,
 if not all, of the information Defendants seek is within Earwood' s
 knowledge. NQ 25-1. The discovery deadline hasn't passed. NQ 21 at 1.
 And Earwood's pro se status doesn't excuse him from following the
 Rules of Civil Procedure and participating in discovery. NQ 3 at 1. In
 mid-January, Defendants moved to dismiss. NQ 30. Earwood has not
 responded; and his time to do so has expired. This is a final warning:
 if   Earwood    doesn't    respond    to   Defendants'    requests   by
· 26 February 2020, then the Court will grant Defendants' motion to
 dismiss. NQ 30; LOCAL RULE 5.5(c)(2); FED. R. CIV. P. 37(b)(2)(A).
So Ordered.

                ~          -
              o.P.MarshaIJr.
              United States District Judge

                5" kh-tVaAY   ,,2..0)..:0
                         l




               -2-
